United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE INTERIOR,
FLANDREAU INDIAN SCHOOL,
Flandreau, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1132
Issued: November 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2016 appellant filed a timely appeal from a March 31, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a right hand injury
causally related to the October 18, 2015 employment incident.
On appeal, appellant contends that she sustained an employment-related right hand
injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that on appeal appellant submitted new evidence. The Board, however, is precluded from
reviewing evidence which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 4, 2016 appellant, then a 61-year-old home living assistant, filed a traumatic
injury claim (Form CA-1) alleging that on October 18, 2015 she was bitten by an insect on the
top of her right hand while checking student luggage at work. She had a small hole on the top of
her hand that developed increasing redness and swelling. Appellant stopped work on
October 19, 2015.
By letter dated February 22, 2016, OWCP noted that no documentation had been
received with appellant’s claim form. It noted that there was no medical evidence with a
diagnosis resulting from the alleged incident. OWCP advised appellant as to the medical and
factual evidence required to support her claim and gave her 30 days to provide this information.
It also requested that the employing establishment provide information regarding whether
appellant was performing her official work duties at the time of the claimed injury and submit
medical evidence if she had been treated at its medical facility.
In response to OWCP’s letter, appellant submitted a March 7, 2016 letter in which she
described the October 18, 2015 incident. At the time of injury, she was picking up a female
student’s duffle bag off the floor and checking inside the bag for disallowed items when she was
bitten on her hand. Appellant noted a hole on the top of her hand. She tried unsuccessfully to
locate what had bitten her hand.
By decision dated March 31, 2016, OWCP accepted that the October 18, 2015 incident
occurred as alleged. However, it denied appellant’s claim, because fact of injury was not
established as no medical evidence had been submitted.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

2

The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury caused by the accepted October 18, 2015 employment incident.
Appellant has submitted no medical evidence to establish that the accepted work incident caused
or contributed to a diagnosed right hand condition.
In a February 22, 2016 letter, OWCP notified appellant of the deficiencies of her claim
and requested additional factual and medical evidence. It afforded her 30 days to submit
additional evidence and respond to its inquiries. The only evidence appellant submitted in
response was a March 7, 2016 letter in which she described the accepted October 18, 2015 work
incident. Appellant did not submit any medical evidence showing treatment or a diagnosis of a
condition due to the accepted October 18, 2015 work incident. OWCP advised her in the
February 22, 2016 letter that medical evidence was required to support her claim. Appellant did
not submit the evidence requested by OWCP within the allotted time. As appellant has not
submitted any medical evidence to support her allegation that she sustained a right hand injury
related to the October 18, 2015 employment incident, she has failed to meet her burden of
proof.10
On appeal, appellant contends that she sustained an employment-related right hand
injury. OWCP denied her claim as she failed to submit any medical evidence. It is appellant’s
burden to submit the evidence required including, a medical opinion containing a diagnosis
causally related to the employment incident.11 Appellant did not satisfy her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

See Donald W. Wenzel, 56 ECAB 390 (2005).

11

Id.

3

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a right
hand injury causally related to the October 18, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

